
	
		II
		110th CONGRESS
		1st Session
		S. 2170
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2007
			Mrs. Hutchison (for
			 herself and Mr. Kyl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  treatment of qualified restaurant property as 15-year property for purposes of
		  the depreciation deduction.
	
	
		1.Modification of treatment of
			 qualified restaurant property as 15-year property for purposes of depreciation
			 deduction
			(a)Treatment made
			 permanentClause (v) of section 168(e)(3)(E) of the Internal
			 Revenue Code of 1986 (defining 15-year property) is amended by striking
			 placed in service before January 1, 2008.
			(b)Treatment To
			 include new constructionParagraph (7) of section 168(e) of such
			 Code (relating to classification of property) is amended to read as
			 follows:
				
					(7)Qualified
				restaurant propertyThe term qualified restaurant
				property means any section 1250 property which is a building or an
				improvement to a building if more than 50 percent of the building’s square
				footage is devoted to preparation of, and seating for on-premises consumption
				of, prepared
				meals.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
